

115 HRES 492 IH: Expressing concern for the separation of José Escobar from his wife and children as a result of his deportation, and for other purposes.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 492IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Al Green of Texas (for himself, Ms. Jackson Lee, Ms. Bass, Mr. Gene Green of Texas, Mr. Bishop of Georgia, Mr. Brown of Maryland, Mr. Butterfield, Mr. Carson of Indiana, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Ms. Wilson of Florida, Ms. Eddie Bernice Johnson of Texas, Mr. Danny K. Davis of Illinois, Mr. Johnson of Georgia, Mr. Ellison, Mr. Evans, Ms. Fudge, Mr. Hastings, Mr. Lawson of Florida, Ms. Lee, Mrs. Napolitano, Mr. Cummings, Ms. Lofgren, Mr. McEachin, Ms. Barragán, Mr. Soto, Mr. Correa, Ms. Michelle Lujan Grisham of New Mexico, Mr. Gonzalez of Texas, Mr. McGovern, Ms. Velázquez, Mr. Gutiérrez, Mr. Cárdenas, and Mr. Castro of Texas) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing concern for the separation of José Escobar from his wife and children as a result of his deportation, and for other purposes. 
Whereas José Escobar, a 31-year-old undocumented Houstonian, husband, and father of two children, was arrested and deported on March 7, 2017, when he went to Federal offices in Houston, Texas, to provide immigration officials with an annual update on his work status; Whereas, in January 2001, José Escobar entered the United States without inspection; 
Whereas, on January 13 and February 13 of 2001, El Salvador was devastated by two major earthquakes that resulted in the displacement of an estimated 1.3 million persons from El Salvador’s population of 6.2 million; Whereas, on March 9, 2001, Temporary Protected Status was designated for Salvadorans in the United States as of February 13, 2001, through March 9, 2001; 
Whereas, on May 31, 2001, José Escobar registered for Temporary Protected Status (TPS); Whereas, on March 17, 2004, José Escobar’s Renewal of Temporary Protected Status was denied because of a misunderstanding about the date of a biometric appointment; 
Whereas, on December 12, 2005, a Notice to Appear was issued, placing José Escobar into removal proceedings; Whereas, on January 25, 2006, José Escobar appeared pro se for his scheduled immigration hearing, at which time he requested and was granted a continuance to seek legal counsel; 
Whereas, on February 23, 2006, an immigration judge issued an in absentia removal order as José Escobar did not appear at his immigration hearing; Whereas, on November 9, 2009, Walter Ernesto Escobar, was born in Houston, Texas, to parents José and Rose Escobar; 
Whereas, on June 6, 2011, Immigration and Customs Enforcement (ICE) detained José Escobar; Whereas, on June 29, 2011, a lawyer acting on behalf of José Escobar filed a Motion to Reopen his removal case, alleging prior ineffective assistance of counsel; 
Whereas, on July 13, 2011, Rose Ascencio-Escobar, a United States citizen and José Escobar’s wife, filed Form I–130, a Petition for Alien Relative, to immigrate her husband to the United States; Whereas, on August 8, 2011, José Escobar’s Motion to Reopen his case was denied and thereafter appealed to the Board of Immigration Appeals; 
Whereas, on October 28, 2011, the Board of Immigration Appeals affirmed the denial of José Escobar’s appeal to have his case reopened; Whereas, on January 10, 2012, Immigration and Customs Enforcement released José Escobar from custody and placed him under an Order of Supervision, with requirements to report regularly; 
Whereas, on May 17, 2012, the Petition for Alien Relative, Form I–130, was approved; however, no visa was granted; Whereas, on November 30, 2012, José Escobar filed an Application for Deferred Action for Childhood Arrivals (DACA), which was denied on December 3, 2012; 
Whereas, on December 13, 2012, José Escobar filed an Application for Deferred Action for Childhood Arrivals (DACA), which was denied on September 17, 2014; Whereas, on November 5, 2014, Carmen Marie Escobar was born in Houston, Texas, to José and Rose Escobar; 
Whereas, from 2012 through 2017, pursuant to his Order of Supervision, José Escobar appeared at Immigration and Customs Enforcement for all scheduled appointments; Whereas, on February 22, 2017, José Escobar appeared at Immigration and Customs Enforcement for a scheduled appointment and was detained in the presence of his wife and two-year-old daughter; 
Whereas, on March 10, 2017, an attorney for José Escobar filed a Stay of Deportation; Whereas, on March 7, 2017, José Escobar was physically removed to El Salvador, separating him from his wife and two children, while his Request for Stay of Deportation remained pending; 
Whereas, on March 10, 2017, an attorney for José Escobar, filed a Motion to Reopen his case; and Whereas José Escobar, saving a prior minor traffic offense for speeding, has no prior criminal record: Now, therefore, be it 
That the House of Representatives— (1)expresses its ongoing concern for the human tragedy resulting from the deportation of José Escobar to El Salvador and his separation from his wife and two children; 
(2)encourages the Department of Homeland Security as well as the Department of Justice to jointly investigate and consider all reasonable explanations and solutions to reunite José Escobar with his family; and (3)encourages the Trump administration and Congress to work together to pass comprehensive immigration reform to prevent the inhumane deportation and tragic separation of families. 
